*252OPINION

Per Curiam:

A jury convicted the appellant of the embezzlement of money and merchandise from Harrah’s, Inc., while there employed. Contrary to his assertion, the record contains substantial evidence of his guilt. Although he was arraigned upon an amended information filed without leave of court, his counsel did not object, and the error, if any, was waived. Sherman v. State, 89 Nev. 77, 506 P.2d 417 (1973). Neither does the record suggest that he was denied the effective assistance of counsel to the extent that the trial was reduced to a sham, a farce, or a pretense. Warden v. Lischko, 90 Nev. 221, 523 P.2d 6 (1974). Other claimed errors similarly are without merit.
Affirmed.